Citation Nr: 0022860	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

The veteran had active service from June 1993 to July 1996.  
This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which, in pertinent part, denied the 
benefits sought on appeal. At present, after remand to the RO 
for additional development, the veteran's case is once again 
before the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's low back disorder is not related to his 
period of service. 


CONCLUSION OF LAW

The veteran's current low back disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that, in its prior 
remand to the RO, the veteran's case was deemed to be "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991). See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  At present, 
the Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his/her active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995) and 
Hampton v. Gober, 10 Vet. App. 481 (1997)).

The veteran's service medical records include an August 1995 
medical care screening note which indicates that the veteran 
complained of pain in the thigh radiating up to the back.  He 
reported that he woke up with leg spasms.  He denied any 
trauma.  The assessment was rule out muscle strain, but no 
diagnosis was assigned.  March 1996 Emergency Room treatment 
records reflect that the veteran reported that he slipped on 
ice, twisting his body, and landing in a sitting position.  
Moderate tenderness and muscle spasm were noted.  No 
diagnosis was assigned.  

The veteran underwent Medical Board evaluation in April 1996 
for orthopedic disorders unrelated to the March 1996 fall.  
No complaint of back pain or injury was noted, and the 
Medical Board report is devoid of reference to any back 
finding or disorder.  No abnormality of the spine or 
musculoskeletal system was noted on separation examination 
conducted in April 1996.  

The first post-service evidence relevant to the back is a 
January 1997 VA examination report.  The veteran reported 
treatment of back pain in service in August 1995 and in 
February 1996.  He complained of chronic low back pain.  He 
stated that he had not sought post-service treatment for low 
back pain.  The veteran's carriage and posture were normal.  
There was no point tenderness.  The examiner concluded that 
there was no objective evidence of lumbosacral strain or low 
back pain.  

Private medical records from the Allouez Chiropractic Center 
reflect that the veteran was treated for various back 
problems, including cervical-cranial joint dysfunction or 
compensatory forward translation, and lumbo-sacral joint 
dysfunction, from February 1998 to May 1998.  The Allouez 
Chiropractic Center records also contain an April 1999 
statement from Brian T. Dovorany, B.S., D.C., C.P.B.M., 
indicating that after reviewing the veteran's history and 
records, there appeared to be significant evidence showing 
that the veteran's low back condition was caused by his in-
service fall.

In a January 2000 VA spine examination report, the examiner 
noted that he had extensively reviewed the veteran's service 
medical records, including the Emergency Room medical records 
dated March 1996, and the remainder of the claims file.  When 
asked to undress, the veteran was able to get up from the 
examining chair and table without difficulty, and was able to 
bend over fully to untie his shoes, and was able to undress 
and dress himself.  However, when asked to do range of motion 
exercises, he had difficulty performing the same range of 
motion activities he had just performed to dress/undress.  He 
had limited flexion due to pain to 41 degrees, and had 
extension limited to 20 degrees, right lateral flexion to 21 
degrees, left lateral flexion to 22 degrees, and right and 
left rotation to 22 degrees.  On palpation, there was 
tenderness over the L4 spinous process and the adjacent 
paraspinals, which was of the same degree whether it was 
light touch or deep palpation.  Objectively, the veteran's 
gait pattern was normal.  The diagnosis was "[c]hronic low 
back strain, per history."  The examiner opined that the 
veteran had some non-organic signs of low back pain.  The 
examiner further noted that Medical Board review evaluation 
included in the service medical records does not mention any 
back pain or fall.  It was the examiner's opinion that it was 
not likely that the claimed low back condition was service 
connected.

Finally, a March 2000 addendum to the January 2000 VA 
examination report notes that x-rays revealed that the 
veteran had mild dextroscoliosis of the lumbar spine with 
very minor spurring of the 5th lumbar vertebrae.  The 
examiner assigned a diagnosis of low back strain.  The 
examiner noted that, although there was Emergency Room 
documentation of lumbar strain on March 17, 1996 which was 
acute and appropriately treated, there was no follow up 
treatment or subsequent documented complaints regarding the 
lumbar strain.  The examiner also noted that there was no 
further documentation of continuing lower back pain while in 
service.  The examiner opined that, given the type of strain 
the veteran had, the veteran was not expected to have 
continuing problems, unless re-injury had occurred, and no 
history of re-injury was indicated. 

With respect to the evidence, the law is clear that it is the 
Board's duty to assess the credibility and probative value of 
the evidence and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In weighing the evidence available, 
the Board acknowledges that the Allouez Chiropractic Center 
medical records contain an April 1999 medical statement 
indicating that, after review of the veteran's history and 
records, there was significant evidence showing his low back 
condition was caused by his in-service fall.  However, the 
Board finds that the January 2000 VA examination report and 
its March 2000 addendum reflect a more comprehensive review 
of the history and records.  

In this respect, the Board finds that the April 1999 
statements from the veteran's chiropractor primarily contain 
conclusions without providing any specific objective medical 
reasons as to how the examiner arrived at his 
findings/conclusions.  Additionally, the chiropractor's 
statement does not indicate that he actually reviewed or 
considered the veteran's service medical records, including 
his March 1996 Emergency Room treatment records.  As such, 
the Board finds that the private chiropractic statement is 
unpersuasive.  

The Board also notes that the private chiropractic records 
reflect radiologic examination disclosed retrolisthesis at 
L5, and mild dextroscoliosis was shown on VA radiologic 
examination conducted in 2000.  However, the medical evidence 
does not establish that it is at least as likely as not that 
retrolisthesis or dextroscoliosis was incurred or aggravated 
in service.  

On the other hand, no abnormalities of the spine or 
musculoskeletal system were noted on the veteran's April 1996 
separation examination or Medical Board evaluation, as 
discussed above.  Moreover, there were no objective findings 
of any low back disorder on VA examination in January 1997, 
and the veteran specifically reported at that time that he 
had not sought post-service medical treatment for a low back 
disorder.  The examiner who conducted the January 2000 VA 
examination and provided the March 2000 addendum had the 
benefit of a review of all pertinent medical records in great 
detail, including the veteran's service medical records, his 
private treatment records, and the remaining evidence in the 
claims file.  

Furthermore, the VA examiner discussed the rationale upon 
which he based his conclusions, including the contrast 
between the veteran's range of motion when getting up from 
the examining chair and table, untying his shoes, and 
undressing and dressing and the difficulty performing the 
same range of motion activities when asked to do range of 
motion exercises.  The VA examiner opined that, in the 
absence of further medical documentation of continuing lower 
back pain or treatment following the March 1996 incident, and 
given the type of strain the veteran had, he would not have 
expected the veteran to have continuing low back problems, 
unless re-injury had occurred.  In this case, no evidence or 
history of re-injury, either in service or post-service, was 
provided.  

The medical evidence that the veteran's current low back 
disorder is unlikely to be related to his service is more 
persuasive than the evidence that the low back disorder may 
be related to an injury incurred in service.  Rather, the 
preponderance of the evidence, based on the findings as to 
the weight and credibility of the evidence, is against a 
finding that the veteran had a current low back disorder 
which was incurred in service.

In arriving at this determination, the Board has considered 
the various statements by the veteran, and his 
representative.  However, as these individuals are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a service-related 
disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

The Board has considered 38 U.S.C.A. § 5107(b), which 
expressly provides that the benefit of the doubt rule must be 
applied to a claim when the evidence submitted in support of 
the claim is in relative equipoise.  The evidence is in 
relative equipoise when there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  When the evidence is in 
relative equipoise, the reasonable doubt rule must be applied 
to the claim, and the claim must be resolved in favor of the 
claimant.  See Massey v. Brown, 7 Vet. App. 204 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
after reviewing the evidence of record, the Board finds that 
the evidence is not in relative equipoise, and thus, the 
benefit of the doubt rule is not for application.  As the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a low back disorder, 
his claim is denied.  See 38 U.S.C.A. § 5107(a). 



ORDER

Service connection for a low back disorder is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

